Title: Abigail Adams to Thomas Jefferson, 20 September 1813
From: Adams, Abigail
To: Jefferson, Thomas


          dear Sir Quincy Sepbr 20th 1813
          your kind and Friendly Letter found me in great affliction for the loss of my dear and only daughter, mrs smith
          She had been with me only three weeks having undertaken a journey from the State of N york, desirious once more to See her parents, and to close her days under the paternal roof
          She was accompanied by her Son and daughter, who made every exeertion to get her here, and gratify what Seemd the only remaining wish She had, so helpless and feeble a State as She was in, it is wonderfull how they accomplishd it,
			 two
			 years Since, She had an opperation performed for a Cancer in her Breast, this She Supported, with wonderfull fortitude, and we flatterd ourselves
			 that the cure
			 was effectual, but it proved
			 otherways. it Soon communicated itself through the whole mass of the Blood, and after severe sufferings, terminated her existance.
          you sir, who have been called to Seperations of a Similar kind, can sympathize with your Bereaved Friend.I have the consolation of knowing, that the Life of my dear daughter was pure, her conduct in prosperity and adversity, exemplary, her patience and Resignation becomeing her Religion—you will pardon my being so minute, the full Heart loves to pour out its Sorrows, into the Bosom of sympathizing Friendship.
          A Lovely only daughter of her Mother, lives to console me 
          “who in her youth, has all that Age requires
          And with her prudence; all that youth admires”
          you call,d upon me to talk of myself, and I have obey,d the Summons from the assureance you gave me, that you took an interest in what ever affected my happiness.
          “Greif has changed me since you saw me last,
          And carefull hours, with times deformed hand
          hath written Strange defeatures o’er my face”
          But altho, time has changed the outward form, and political “Back wounding calumny” for a period interruped the Friendly intercourse and harmony which Subsisted, it is again renewed, purified from the dross.
          with this assureance I beg leave To Subscribe myself 
          Your FriendAbigail Adams
        